RUSSELL, Judge
(concurring).
I concur in the affirmance of this conviction and in the holding that the convicting evidence is legally sufficient.
I believe it unnecessary to hold that Officer Finchum’s action in opening the car door and copying the serial number, after which he made a theft check (with negative results), was legal. The defendant testified that Finchum did not go near the car. Having taken that position (that there was no search) I do not judge that he is in a position to complain that what he says didn’t happen actually constituted an illegal search. Hence, I would not reach the question.
I would further observe that Shelton’s theory was that he didn’t know that the car was stolen, not that it was not stolen; and I note further that the officer did not even learn that the car was stolen as a result of his alleged copying of the number from the door post. Further, the same number was found upon the car at other places at later times, when it was no longer in defendant’s possession; so the evidence which identified the car as being stolen was unquestionably competently before the jury, and did not depend upon Officer Finchum’s testimony. In summary, the information obtained by the officer is not really in dispute (except as to the fact of his obtaining it). If his action was a search and it was illegal, no prejudice resulted to the defendant.
I would also express my personal disapproval of a jury charge that calls special attention to the interest of a defendant in instructing the jury how to weigh his testimony. I have always felt that such a charge is unfair. Certainly all defendants are interested in the outcome of a trial, both those who are truthful and those otherwise. To state the fact of peculiar interest, as was done in this case, seems to me to say more than it should and mean more than it says. Our Supreme Court has permitted it, and we likewise; but I personally feel that it would be better to simply say that the testimony of a defendant is judged by the same rules applicable to the testimony of all other witnesses.